DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The amendments to the Specification contain no new matter.

Terminal Disclaimer
The terminal disclaimer filed on 09/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10233088 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
The previous objections to the Specification are withdrawn based on the replacement Specification submitted.
The previous 112b rejections are withdrawn based upon the claim amendments.
The double patenting rejections are withdrawn based on the submitted terminal disclaimer.
Applicant’s arguments, see Pgs. 1-3, filed 09/02/2022, with respect to the rejections of claims based on Han (KR 10-2013-0055912) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim the 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Instant Specification does not appear to have support for the amended the magnesium phosphate (Mg(H2PO4)2) and the aluminum phosphate (Al(H2PO4)3).

Claims 3-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the second component B" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 4 is also rejected as being dependent on claim 3.
Claim 5 recites the limitation "the second component B" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the second component B" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the second component A" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations "the magnesium phosphate (Mg(H2PO4)2" and "the aluminum phosphate (Al(H2PO4)2" in line 3 of the claim.  There is insufficient antecedent basis for these limitations in the claim.  It is noted that the phosphate indicated in claim 7 have different recited formulas than those in claim 8.  Further, claim 8 has two different formulas for the aluminum phosphate.
Dependent claim 9-10 is also rejected as being dependent on claim 7-8.

Allowable Subject Matter
Claims 1, 11 and 18-20 are allowed.  Claims 3-10 are rejected under 112b as set forth above. 
 The closest prior art is Han et al. (KR 10-2013-0055912).  However, Han fails to teach or suggest the weight ratio of colloidal silicas to the composite metal phosphate in the range claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIZABETH COLLISTER/Primary Examiner, Art Unit 1784